Case 2:20-cv-04787-DMG-KS Document 4 Filed 06/19/20 Page 1 of 2 Page ID #:29
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-4787-DMG (KS)                                         Date: June 19, 2020
Title       Brandon Che Lee v. Warden et al




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 28, 2020, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
complaint” (the “Complaint”). (Dkt. No. 1.) The Complaint does not identify the relief Plaintiff
seeks or the laws or constitutional provisions that Plaintiff believes have been violated. (See
generally id.) Further, the Complaint consists primarily of allegations that inmates who are not
named as defendants either poisoned Plaintiff’s food or “fumbled [their] penis[es]” in front of him
as well as allegations that, when Plaintiff tried to call his family, he received an automated message
informing him that his name and voice do not match.

        As such, the Complaint violates Rule 8 of the Federal Rules of Civil Procedure and is
subject to dismissal for failure to state a claim upon which relief can be granted. See FED. R. CIV.
P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir.
2011) (complaint violates Rules 8 if a defendant would have difficulty understanding and
responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to dismiss civil
rights complaints brought by prisoners if the court determines that the complaint, or any portion
thereof, fails to state a claim upon which relief can be granted).

        Also on May 28, 2020, the Court notified Plaintiff that he had failed to pay the filing fee
and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) More than three weeks
have now passed and Plaintiff has not responded to the Court’s notification. Accordingly, because
Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment
of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than July 10,
2020, why the action should not be dismissed.



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-04787-DMG-KS Document 4 Filed 06/19/20 Page 2 of 2 Page ID #:30
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 20-4787-DMG (KS)                                                    Date: June 19, 2020
Title         Brandon Che Lee v. Warden et al


         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the July 10, 2020 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.1

         IT IS SO ORDERED.
                                                                                                                  :
                                                                            Initials of Preparer         gr




1
        Plaintiff has now filed more than a half dozen complaints involving similar allegations in the past year, all of
which have been dismissed for failure to either pay the filing fee or request to proceed in forma pauperis. See Brandon
Che Lee v. Unknown, CV 20-2381-DMG (KS) (May 26, 2020), Brandon C. Lee v. Warden et al, 2:19-cv-07744-
DMG-KS (Nov. 8, 2019); Brandon Che Lee v. Warden, 2:19-cv-7746-DMG-KS (Nov. 8, 2019); Brandon Che Lee v.
Unknown, No. 2:18-cv-09828-DMG-KS (Mar. 5, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-02811-DMG-
KS (Jun. 17, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-04865-DMG-KS (Sept. 9, 2019); Brandon Lee v.
Unknown, 2:19-cv-05503-DMG-KS (Aug. 20, 2019); Brandon Che Lee v. FCI-TI Warden et al, 2:19-cv-06117-DMG-
KS (Nov. 8, 2019).


CV-90 (03/15)                                  Civil Minutes – General                                        Page 2 of 2
